TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00254-CR



                              Andrew Jon Rose-Rankin, Appellant

                                                 v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
        NO. CR-99-580, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s fee has not been paid and the clerk’s record has not been filed. See Tex.

R. App. P. 35.3(a). The Court notified appellant’s attorney that the appeal would be dismissed if the

clerk’s record was not paid for by June 16, 2003. The Court received no response to this notice and

payment has not been made. The appeal is dismissed for want of prosecution. See id. rule 37.3(b).




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: August 29, 2003

Do Not Publish